PER CURIAM.
This case was previously before this Court in No. 9233 and was decided in an opinion reported in 1948, 169 F.2d 317, as appears from the opinion. The form of the decree was left to the Count below.
The Court below entered its decree December 13, 1948, following which plaintiff appealed, No. 9874, 176 F.2d 426. Plaintiff’s appeal challenged only the adequacy of the form of the decree.
Defendants then took these cross-appeals from the injunction decree, and in their brief and at the oral argument stated that the purpose of the cross-appeals was to preserve defendants’ right to petition the Supreme Court of the United States for a writ of certiorari from the decision in No. 9233, when a final judgment shall have been entered.
The decree of the District Court will be vacated and modified in the same respects as in No. 9874. There will be no costs to any of the parties against eac-h other.